,.   . ..    -
       AQ245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                     Page I of!   d-~
                                          UNITED STATES DISTRICT COURT
                                                     SOUTHERN DISTRICT OF CALIFORNIA

                               United States of America                                  JUDGMENT IN A CRIMINAL CASE
                                          v.                                             (For Offenses Committed On or After November I, 1987)


                               Laureano Reyes-Carrillo                                   Case Number: 3:19-mj-21109

                                                                                     Michael Littman
                                                                                     Defendant's Attorney


       REGISTRATION NO. 83680298
       THE DEFENDANT:
        IZl pleaded guilty to count(s) 1 of Complaint
                                                 ----------------------------~


            D was found guilty to count(s)
                 after a plea of not guilty.
                 Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

       Title & Section                   Nature of Offense                                                                 Count Number(s)
       8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                       1

            D The defendant has been found not guilty on count(s)
                                                                  --------------------
            0 Count(s)                                               dismissed on the motion of the United States.
                          -----------------~



                                                    IMPRISONMENT
               The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
        imprisoned for a term of:

                                    ;d'nME SERVED                                 D _ _ _ _ _ _ _ _ _ _ days

            IZl Assessment: $10 WAIVED          IZl Fine: WAIVED
            IZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
            the defendant's possession at the time of arrest upon their deportation or removal.
            D Court recommends defendant be deported/removed with relative,                            charged in case


             IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
        of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
        imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
        United States Attorney of any material change in the defendant's economic circumstances.

                                                                                   Tuesday, March 5, 2019
                           I
                                                                                   Date of Imposition of Sentence


                       //./;0l'
                            /~ ·1
                                                                FILED
                      DUSM                                                         H   ORABU ROBERTN. BLOCK
                                                                                   UN TED STA TES MAGISTRATE JUDGE
                                                                 MAR 0 5 2019
                                                     CLERK, U.S. DISTRICT COURT
                                                   SOUTHERN DISTRICT OF CALIFORNIA
        Clerk's Office Copy                        BY                           DEPUTY
                                                                                                                                    3:19-mj-21109
